Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Giles on August 30, 2021.

The application has been amended as follows: 

 Claim 1 has been amended to recite: 
1. (Original) An assay comprising:
amplifying a fragment of the flgE gene of Hepatobacter penaei (H. penaei) using a polymerase chain reaction (PCR) method, wherein the step of amplifying comprises
contacting a nucleic acid sample obtained from one or more shrimp with a first
oligonucleotide primer and a second oligonucleotide primer,
wherein the first oligonucleotide primer is a forward direction oligonucleotide primer adapted for PCR amplification of a fragment of the flgE gene of H. penaei/ with the second oligonucleotide primer and specifically binds a region of the flgE gene of H. penaei,

detecting the presence or absence of an amplified double stranded DNA fragment of the flgE gene in the nucleic acid sample.

 Claim 3 has been amended to delete “any one of claims 2” in line 1 and replace - -  claim 2- - 
Claims 20, 31, and 43 have been withdrawn as directed to non –elected subject matter. 


Rejoinder of Combinations
Claims 1-4 are allowable. In the restriction requirement of June 28, 2021, applicant was required to pick a single combination or subcombination for examination.  Applicant elected on July 28, 2021 Group I directed to flgE detection and discussed rejoinder of combinations comprising allowable subject matter.  The restriction requirement between the combinations comprising flgE detection, as set forth in the Office action mailed on June 28, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). 
The examiner had required restriction between subcombinations and combinations usable together. Applicant elected a subcombination, namely detection  of 
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The claims are directed to a method of amplifying and detecting the flgE gene of Hepatobacter penaei.  The specification teaches the flgE gene is SEQ ID NO: 16.  The specification teaches SEQ ID NO: 1 and SEQ ID NO: 2 are primers for detecting the H. penaei (see page 30, lines 10-15).  The specification also teaches the primers were designed as SEQ ID NO: 3 and 4 and the TaqMan hydrolysis probe of SEQ ID NO: 5 (see page 30, lines 30-35).   The specification provides the sensitivity of the assay and 
The specification teaches the flagellar hook protein gene flgE of H. penaei is in GenBank accession number JQAJ01000001.1 (see page 29, lines 5-10).    GenBank accession number JQAJ01000001.1 is a whole genome shotgun sequence deposited in August 2014 (see page 30, lines 6-10) with a host Litopenaeus vannamei (shrimp).  The Genbank entry does not provide any guidance the location of the flgE gene sequence within the sequence or any motivation to use the flgE gene from within this 334kb sequence.  Thus, there was no motivation to use two primers that specifically bind a region non annotated region, the flgE gene or to detect the flgE sequence.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                         August 30, 2021